Citation Nr: 0431481	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
of the right foot, status post arthroplasty of the first 
metatarsophalangeal joint with arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting in Washington, 
D.C.  A transcript of the hearing is associated with the 
claims folder.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant that he should submit any 
pertinent evidence in his possession.

While the veteran was provided with letters in December 2001 
and October 2002 that addressed the provisions of the VCAA in 
the context of a claim for service connection, the record 
does not reflect that the RO has provided the appropriate 
notice under the VCAA in response to the veteran's claim for 
an increased rating for his service-connected right foot 
disability.  Accordingly, the RO should ensure compliance 
with the notice and duty to assist provisions of the VCAA.

At the hearing before the Board in November 2003, the veteran 
indicated that he received recent VA outpatient treatment at 
the Martinsburg VA Medical Center (VAMC) in October 2003.  At 
that time, he was prescribed pain medication for his foot.  
Records of this treatment are not associated with the claims 
folder.  On the contrary, the most recent VA medical evidence 
presently associated with the claims folder is dated in 
October 2002.  On remand, the RO should ensure that all 
pertinent VA outpatient treatment records are associated with 
the claims folder.  

At the November 2003 hearing, the veteran raised the issue of 
entitlement to service connection for additional disability 
of the right foot to include pes planus and calcaneal spurs 
as secondary to his service-connected injury of the right 
foot.  This matter should be addressed by the RO before the 
Board decides the veteran's claim for an increased 
evaluation.    

The Board is also of the opinion that a new VA examination 
would be probative in ascertaining the severity of the 
veteran's service-connected right foot disability.  The Board 
notes that the most recent VA compensation and pension 
examination was conducted in November 2002.  The examiner did 
not address the etiology of the veteran's pes planus and 
calcaneal spur.  In addition, although the veteran testified 
at the November 2003 hearing that the surgical scar on his 
right great toe is tender, the VA examiner did not address 
whether the scar is tender.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should obtain all pertinent 
outpatient treatment records from the 
Martinsburg, West Virginia, VAMC for the 
period since October 2002.  

2.  In response to the current claim for 
an increased evaluation for the service-
connected right foot disability and the 
new claim of entitlement to service 
connection for additional right foot 
disability, the RO should provide the 
veteran with the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice that he 
submit any pertinent evidence in his 
possession.  

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  When the above action has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a podiatrist 
or a physician with appropriate expertise 
to determine the etiology of the pes 
planus and calcaneal spur of the 
veteran's right foot and the severity of 
the service-connected residuals of an 
injury of the right foot, status post 
arthroplasty of the first 
metatarsophalangeal joint with arthritis.  
The RO should send the claims folder to 
the examiner for review.  The examiner 
should review the pertinent information 
in the claims folder.  

With respect to the calcaneal spur and 
pes planus of the veteran's right foot, 
the examiner should provide an opinion 
with respect to each disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military service 
or his service-connected residuals of an 
injury of the right foot, status post 
arthroplasty of the first 
metatarsophalangeal joint.  

The examiner should identify all symptoms 
and functional impairment due to the 
service-connected disability, and to the 
extent possible distinguish the service-
connected symptoms and functional 
impairment from any non-service-connected 
symptoms and functional impairment.  In 
particular, the examiner should indicate 
whether the right first 
metatarsophalangeal disability is 
manifested by malunion or nonunion of the 
tarsal or metatarsal bone.  If so, the 
examiner should comment on the severity 
of the malunion or nonunion. 

The examiner should indicate whether the 
functional impairment from the service-
connected right first metatarsophalangeal 
disability is equivalent to amputation of 
the great toe with removal of the 
metatarsal head.  

The examiner should also describe in 
detail the appearance and characteristics 
of scarring associated with the veteran's 
service-connected right first 
metatarsophalangeal joint disability, to 
include whether the scarring is tender or 
painful on objective demonstration.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  The RO should then adjudicate the 
veteran's claim for service connection 
for pes planus and calcaneal spur of the 
right foot and inform the veteran of his 
appellate rights with respect to this 
decision.

8.  The RO should then adjudicate the 
issue on appeal based on a de novo review 
of the record with consideration of 
whether assignment of a separate 
disability evaluation is appropriate for 
postoperative scarring.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




